Exhibit 10.36.2




NU LOGO




 

Northest Utilities Service Company

 

107 Selden Street, Berlin, CT 06037

 

P. O. Box 270

 

Hartford, CT 06141-0270

 

Tel: (860) 665-2440

 

Fax: (860) 665-2330

    

John Roman

  




March 31, 2006




Andrew Spence

Ameresco, Inc.

111 Speen Street

Suite 410

Frarningham, MA 01701




Re:

Stock Purchase Agreement, dated February 1, 2006, between Select Energy
Services, Inc. and Ameresco, Inc. (SPA)




Dear Andrew:




Section 10.01(d)(i) of the SPA provides the right for either party to the
agreement to terminate if the Closing has not occurred by March 3, 2006 (30
days). By prior letter agreement, the right to terminate under this section was
extended for an additional 30 days. Now that the Offering Memorandum has been
issued with respect to the refinancing of SESI's debt and we have a more well
established timetable, it makes sense to extend this deadline an additional 30
days to encompass the expected closing of our transaction. In other words,
neither party would have the right to terminate under Section 10.01(d)(i) of the
SPA until 90 days has lapsed from the date of the agreement. If you agree,
please have an appropriate representative from your organization execute the
letter. If you have any questions, please don't hesitate to contact me.




 

Sincerely yours,

       

/s/ John Roman

 

John Roman

 

Director of Accounting, NUEI




Agreed and accepted by:










/s/ Andrew B. Spence

Name:  Andrew B. Spence

Title:  VP/CFO




cc:

Tim Huckaby, FMI

Peter Brown, NU

Lane Watson, DBH






